Citation Nr: 1539916	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches/blackouts.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), prior to March 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for headaches and blackouts and denied entitlement to a TDIU rating.

By March 2011 rating decision, the RO granted a 100 percent rating for posttraumatic stress disorder (PTSD), effective from March 25, 2010.  The grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  Thus, the issue is as stated on the first page of the decision - entitlement to TDIU since the March 25, 2010 effective date of the Veteran's 100 percent rating for his service-connected PTSD is moot.  Further, it does not appear that the Veteran has disagreed with any aspect of the March 2011 RO rating decision, to include the effective date assigned for his 100 percent schedular rating for PTSD.

The issue of entitlement to a TDIU rating, prior to March 25, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The competent evidence is in relative equipoise as to whether the Veteran's headaches are related to his active military service; he associates blackouts with severe headaches.  



CONCLUSION OF LAW

The Veteran's headaches were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, as any deficiency of such would constitute harmless error.

II. Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

III. Factual Background and Analysis

The Veteran essentially contends that he has had headaches since active military service, and that he was treated for headaches during service and in the years following service.  Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with and treated for headaches; thus, there is sufficient evidence of a current disability.  Further, service treatment records (STRs) show that the Veteran was seen for complaints of headaches on several occasions in service.  Additionally, the Board finds the Veteran to be competent and credible to report that he has suffered from headaches since service, and his reports in this regard have been consistent. 

What is needed in this case is competent medical evidence linking current headaches to the Veteran's active service.  To that end, the Board notes that the Veteran's headaches have essentially been medically linked to service, by private physicians.  In a letter dated in January 2008, Dr. James reported that he was the Veteran's family physician from December 1970 to December 1990.  Dr. James reported that the Veteran had severe headaches, associated with dizziness and blurred vision, and that these headaches were ongoing for the twenty years Dr. James treated him.  In a letter dated in March 2010, a neurologist, Dr. Hagedorn indicated treating the Veteran since 1986 and that at that time the Veteran complained of ongoing severe headaches.  Dr. Hagedorn noted that STRs showed the Veteran was treated for headaches in service and that a Dr. James had treated the Veteran right after he was discharged from service for severe headaches that were present in service.  In a letter dated in April 2010, Dr. Koopman indicated he became the Veteran's family physician in 1991, after Dr. James retired, and that Dr. James' records, before they were destroyed, showed the Veteran had been treated for headaches, blurred vision, dizziness and inner ear infections since January 1971.

The Board notes that there is not competent medical evidence specifically against the Veteran's claim.  Rather, on a VA examination in September 2008, the diagnosis was chronic daily headaches, and the examiner indicated that without more information it would be mere speculation to state the proximate etiology of the Veteran's headaches.  The examiner also indicated the need to review the report of the Veteran's recent brain MRI and Dr. Hagedorn's clinical notes regarding headaches - neither of which were available to the examiner.  The examiner noted that the Veteran stated his headaches started in 1968 and that there was documentation of him being treated for headaches and spells in 1969, supportive of his claim.  The examiner indicated that the Veteran's headaches were likely exacerbated by many things, including insomnia, affective disorder versus PTSD, chronic sinus infection, chronic diffuse pain, old (reported) head injury, medication/analgesic overuse, and possibly other factors.  As the VA examiner in 2008 could not provide an opinion, without speculation, this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Essentially, the VA examiner's opinion amounts to a non-opinion, and the Board is thus left with the opinions and statements provided by the Veteran's private physicians as well as the Veteran's statements.
 
Considering the totality of the evidence, to include the Veteran's current diagnosis of headaches, the private physician's letters in support of his claim, the Veteran's competent and credible assertions of having headaches since service, the complaints of headaches shown in the STRs, and the VA examiner's inability to provide a definitive opinion as to etiology, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for headaches is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As to the claim for service connection for "blackouts," the Veteran has indicated they are associated with severe headaches.  While the exact nature of any blackouts is not clear, as a reported symptom of headaches, they will be considered therewith.


ORDER

Service connection for headaches is granted.


REMAND

The Veteran contends that his service-connected disabilities rendered him unemployable prior to March 25, 2010.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  

By way of history, prior to March 25, 2010, the Veteran's service connected disabilities included PTSD, rated 50 percent disabling, effective from February 5, 2008 to March 24, 2010; and bilateral hearing loss, rated 0 percent disabling, effective from February 5, 2008.  The combined service-connected disability rating was 50 percent for this period.  Thus, prior to March 25, 2010, he did not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

In his initial claim for a TDIU rating (Form 21-8940), submitted in October 2008, the Veteran claimed that his headaches, blackouts, PTSD, dizziness, blurred vision, peripheral neuropathy, and hearing loss prevented him from securing or following any substantially gainful occupation.  He also contended his disabilities affected full time work and that he last worked full time in June 1980.  He reported completing 8th grade, three years of high school, and two years of college.  

The record includes documents from the Social Security Administration (SSA) which showed that the Veteran had been found to be disabled since at least 1986, according to SSA criteria, and the primary diagnosis was listed as back disorders.  

On a VA examination for PTSD in September 2008, it was noted that the Veteran had not worked since 1980 following a back injury and subsequent deterioration of his back.  The examiner responded "no" to the question of whether the Veteran had total occupational and social impairment due to PTSD signs and symptoms, and that PTSD did not result in deficiencies in several areas, including work.  However, the examiner also responded "yes" to the question of whether there was reduced reliability and productivity due to PTSD symptoms, and indicated that while the Veteran had not worked due to a back injury, his "PTSD symptoms have been a barrier to pursuing other forms of productive activity".  In view of the foregoing, the Board finds that the issue of entitlement to a TDIU, prior to March 25, 2010, must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. §4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the grant of service connection for headaches by the Board, assigning a disability rating and effective date.  The Veteran and his representative should be appropriately notified.

2.  Following completion of the above, refer the issue of entitlement to a TDIU prior to March 25, 2010, to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration on an extraschedular basis pursuant to 38 C.F.R. §4.16(b).

3.  Thereafter, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and then return the claim to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


